Order Issued November 06, 2018 is withdrawn; Order filed November 07,
2018




                                        In The

                        Fourteenth Court of Appeals
                                      ____________

                                 NO. 14-18-00897-CV
                                   ____________

                  In the Interest of K.T.E., and M.A.E., children


                        On Appeal from the 314th District Court
                                 Harris County, Texas
                          Trial Court Cause No. 2012-11109


                                       ORDER

       This is an accelerated appeal from a judgment in a parental termination
appeal. On November 6, 2018, we issued an order for the trial court to hold a
hearing to determine the reason the reporter’s record had not been filed. On
November 7, 2018, we received notice that we have the complete reporter’s record
filed in this appeal.

       Therefore, the order issued November 6, 2018 is withdrawn. The appellants’
briefs are due on or before Tuesday, November 27, 2018.



                                       PER CURIAM